Citation Nr: 0530629	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-05 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an effective date prior to September 22, 
1999 for the grant of a 50 percent disability evaluation for 
service-connected PTSD.  

3.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1966 to June 1967.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and October 2000 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The May 2000 RO decision granted 
a claim for an increased rating for service-connected PTSD, 
from a 10 percent evaluation to a 50 percent evaluation, 
effective from September 22, 1999, the date of receipt of the 
claim for increase.  At that time, the RO also denied a claim 
of TDIU, and the October 2000 continued the denials of the 
benefits sought on appeal.  

The TDIU claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for increase on appeal, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.  

2.  The veteran's service-connected PTSD is characterized by 
reports of frequent flashbacks and sleep impairment, with 
clinical evidence of mild psychomotor agitation, poor eye 
contact, a mildly dysphoric mood, a constricted affect, some 
appearance of paranoia and bouts of anger, but with fair 
insight and judgement, no impairment in the areas of speech, 
thought process, recent and remote memory, concentration and 
cognition, and no suicidal or homicidal ideation, 
hallucination or psychosis.  

3.  On September 22, 1999, the RO received the veteran's 
claim for an increased rating, in excess of a 10 percent 
evaluation, for service-connected PTSD.  

4.  By rating decision dated in May 2000, the RO increased 
the disability evaluation for PTSD from 10 percent to 50 
percent, effective September 22, 1999.  

5.  It was not factually ascertainable that service-connected 
PTSD had increased in severity prior to September 22, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130 Diagnostic Code 9411 (2005).  

2.  The criteria for an effective date prior to September 22, 
1999 for the grant of an  50 percent evaluation for PTSD are 
not met.  38 U.S.C.A. §§1155, 5013, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§3.400, 4.7, 4.71a, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an evaluation in excess of 50 percent for 
service-connected PTSD; the evidence that would be necessary 
to substantiate the claim on appeal; and whether the claim 
has been fully developed in accordance with the VCAA and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VCAA is not applicable to the veteran's claim for an 
effective date prior to September 22, 1999 for the grant of a 
50 percent evaluation for PTSD, because that matter involves 
an inquiry based upon the evidence of record, or evidence 
deemed to have been of record (via constructive knowledge) at 
the time of the RO's decision at issue, and not any 
development of new evidence.  Cf. Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 
7  (VA does not have "a duty to develop" in a CUE case 
because "there is nothing further that could be 
developed"). 

In the instant case, all VA treatment records have been 
obtained and are on file, including records of 1998, within 
one year prior to the veteran's September 1999 claim for 
increase.  Thus, the VCAA is not applicable to this aspect of 
the appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also, Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  Accordingly, in the 
circumstances of this case, additional VCAA efforts are not 
appropriate as to the earlier effective date claim, given the 
narrowness of that issue.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Regarding the claim for an increased rating for PTSD, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran appeals the grant of a 50 percent disability 
evaluation, from a 10 percent disability evaluation, assigned 
in a May 2000 RO decision.  The RO provided notice of VCAA in 
a September 2001 letter, in September 2001 and September 2003 
supplemental statements of the case (SSOC's), prior to an 
April 2004 SSOC.  While these notices were after the 
adjudication of the claim for increase in May and October 
2000, the Board also notes that a prior duty to assist letter 
was issued to the veteran in December 1999.  Moreover, VCAA 
was not enacted until November 2000, after the date of the 
rating decisions on appeal.  VCAA notice was reiterated in a 
statement of the case (SOC) of November 2000.  Any defect 
with respect to the timing of the VCAA notice, as to the 
claim for an initial evaluation in excess of 50 percent for 
PTSD was harmless error for the additional reasons specified 
below.  

The above VCAA notices and SSOC's advised the veteran to 
submit all evidence with regard to his service-connected 
PTSD.  Secondly, while VCAA notice was not given prior to the 
first AOJ adjudication of the PTSD claim for increase, notice 
was provided by the AOJ in the November 2000 SOC, and SSOC's 
of April 2001, September 2001, September 2003, and April 
2004, prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After these notices were provided, 
the claim for increase was readjudicated, and the veteran 
apprised of this action in the November 2004 SSOC.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claim on 
appeal, and to respond to VA notices, and he has submitted 
correspondence-including in April 2005 when he indicated 
that he had no additional evidence to identify or to submit 
with regard to the PTSD claim.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the PTSD claim 
on appeal, the Board concludes that to decide this claim 
would not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA, including Social Security Administration (SSA) records 
used in the adjudication of the veteran's claim with that 
agency.  Additionally, the RO afforded the veteran two VA 
psychiatric examinations in May 2000 and August 2004.  In 
this regard, the Board notes that in April 2005 the veteran 
also submitted an authorization for the release of records 
from J. McNab, Ph. D.  A review of the claims file discloses 
that this mental health professional's treatment summaries, 
dated in November and December 2001, are already on file.  
Moreover, as the veteran's authorization for the release of 
records does not identify any dates of treatment, subsequent 
to December 2001 or otherwise, additional development is not 
indicated.  That is, the veteran has not identified any 
additional dates of treatment, and the VA's duty to assist 
does not extend to engaging in speculative development in the 
hope of finding additional evidence which, if existing, might 
prove the claim.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 
Vet. App. 406 (1991).  Further, under the VCAA, a claimant 
for VA benefits has the responsibility to present and support 
the claim.  38 U.S.C. §  5107(a).  

The record also indicates that the veteran was provided with 
a copy of the May and October 2000 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claim for increase and 
for an earlier effective date for that increase.  The general 
advisement was reiterated in the SOC and SSOC's noted above.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has stated 
that there is no other identified evidence which has not 
already been obtained, the Board finds that the record is 
ready for appellate review as to the claim for an evaluation 
in excess of a 50 percent rating for PTSD.  

The Merits of the Claims 

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

The veteran's claim for entitlement to an increased rating 
for PTSD was received at the VA RO in September 1999.  Under 
the applicable criteria, the veteran's psychiatric disability 
is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities provides for a 50 percent rating where there is 
a showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned under Diagnostic Code 
9411 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The objective medical evidence of record, which includes VA 
and private treatment records from February 1998 to the 
present, demonstrates that symptoms of the veteran's PTSD 
fall far short of the criteria for an evaluation in excess of 
50 percent under Diagnostic Code 9411 of the Schedule for 
Rating Disabilities.  Specifically, two VA psychiatric 
examination reports are of record, dated in May 2000 and 
August 2004, and both reports demonstrate that while the 
veteran's service-connected PTSD includes some occupational 
and social impairment, he is not shown to have PTSD with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood-the criteria for a 70 
percent rating for PTSD under Diagnostic Code 9411 are not 
met.  

Specifically, although on VA examination in August 2004 the 
veteran complained of flashbacks and sleep impairment, VA 
treatment records of 1998 to the present do not show that the 
veteran has sought any treatment for his sleep impairment.  
Rather, the veteran's treatment at the VA facility has been 
very limited and his overall treatment has been primarily 
with the Vet's Center.  The August 2004 VA examination report 
demonstrates that the veteran had "mild" psychomotor 
agitation, poor eye contact, a mildly dysphoric mood with a 
constricted affect.  While there was some appearance of 
paranoia on immediate examination, the veteran's insight and 
judgement were fair, and there was no impairment in the areas 
of speech, thought process, recent and remote memory, 
concentration or cognition.  Additionally, there was no 
suicidal or homicidal ideation, and no hallucinations or 
psychoses.  These clinical findings, repeated on VA 
examinations, do not support  the claim on appeal.  

Other factors for consideration in a 70 percent evaluation 
for PTSD under Diagnostic Code 9411 are not shown by 
competent evidence.  No evidence of record shows the veteran 
to have any obsessional rituals which interfere with routine 
activities.  The veteran's speech is normal, and while he has 
some depression and the appearance of some paranoia, a March 
1998 VA treatment record, as well as the February 2000 SSA 
decision show that the veteran's depression is controlled 
with the use of medications.  

His symptoms generally stabilized in June 1998 after having 
increased following a serious work-related arm injury in June 
1997, and the veteran is noted to become depressed when he 
forgets to take his medications.  There is no medical 
evidence that the veteran has any "near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively," as anticipated by a 70 
percent evaluation under Diagnostic Code 9411.  Rather, the 
veteran's level of clinically demonstrated impairment is 
appropriately expressed at the 50 percent disability level 
under Diagnostic Code 9411.  

The veteran is not shown to have any impaired impulse control 
(such as unprovoked irritability with periods of violence), 
another factor for consideration under Diagnostic Code 9411.  
While both the veteran and his spouse assert that he has 
bouts of anger, no clinical evidence supports that PTSD 
symptoms meet the criteria for a 70 percent evaluation under 
Diagnostic Code 9411.  Significantly, the veteran has limited 
VA mental health treatment-the veteran is seen no more than 
every other month at VA for medications review, with no 
indication that he attends any VA individual or group 
psychotherapy.  

While the veteran attends meetings at the local Vet's Center 
and he is clearly impaired by his service-connected PTSD, the 
salient point is that with no objective clinical evidence 
that the veteran has any of the factors for consideration of 
a 70 percent evaluation under Diagnostic Code 9411, with such 
limited symptoms and treatment, with no recent 
hospitalization, the appeal must fail.  The veteran has no 
spatial disorientation, there is no evidence of any neglect 
of personal appearance and hygiene-additional factors for a 
70 percent evaluation under Diagnostic Code 9411.  

While the veteran reports difficulty in adapting to stressful 
circumstances (including work or a work like setting), it 
must be noted that he successfully worked as a long-haul 
truck driver for 25 years, prior to a serious work-related 
left arm injury.  While the veteran reports an inability to 
establish and maintain effective relationships, he has been 
married for many years, and his complaints of near social 
isolation are not demonstrated.  As detailed below, the 
veteran has not always been accurate in his reported clinical 
history.  

The November and December 2001 medical statement of Dr. J. 
McNab (Vets Center) indicate that the veteran's PTSD includes 
serious bouts of anger.  The November 2001 record is based 
upon a medical history which is erroneous for the notation of 
a psychiatric hospitalization in 1985.  While this error was 
noted in a December 2001 statement of Dr. McNab, she 
continued her earlier assessment without appropriate 
modification in recognition of the error.  The error is 
significant because the veteran gave an erroneous clinical 
history on VA mental health evaluation in November 2003.  
Additionally, Dr. McNab's opinion merely finds that that the 
veteran has rage reactions, nightmares and flashbacks, 
apparently due to PTSD.  However, no basis for an evaluation 
in excess of 50 percent is demonstrated by Dr. McNab's 
statements.  

The denial of the claim is supported by Global Assessment of 
Functioning (GAF) scores obtained during the course of the 
appeal, which also call into question Dr. McNab's findings.  
GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV.  ld.  

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  GAF scores 
ranging from 41 to 50 are defined as indicating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

While Dr. McNab gives a GAF score of 40-45, a GAF score of 55 
was obtained on VA examination in May 2000, a GAF score of 50 
was noted on evaluation in November 2003, and a GAF score of 
55 was again obtained on VA examination in August 2004.   The 
February 2000 SSA determination notes that GAF scores have 
ranged from 55 to 80.  As such, Dr. McNab's GAF score, as 
with her clinical conclusions, stands alone in contrast to 
the remaining clinical evidence of record.  GAF scores of 50 
to 55 warrant no more than a 50 percent evaluation.  

The Board finds that the findings on repeated VA 
examinations, and on VA evaluation in November 2003, and as 
summarized in a February 2000 SSA determination, are more 
credible, probative and reliable than Dr. McNab's opinion 
based upon an inaccurate and unsupported clinical history.  
See  Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The above identified objective, clinical findings do not 
warrant an evaluation in excess of 50 percent under the 
criteria for PTSD at Diagnostic Code 9411.  With no 
impairment of affect, speech, no panic attacks or difficulty 
in understanding complex commands, no clinically demonstrated 
impairment of short- or long-term memory, no impaired 
judgment, no impaired abstract thinking, and no disturbances 
of motivation, the claim must fail under the appropriate 
criteria.  






Earlier Effective Date

The Board also finds that an effective date is not warranted 
prior to September 22, 1999 for the assignment of a 50 
percent disability evaluation for service-connected PTSD, as 
detailed below.  

Generally, the effective date for a VA award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability rating shall be 
assigned as of the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  (Emphasis added).  

Thus, an effective date for an increased rating may be 
assigned later than the date of receipt of claim if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed.  Therefore, determining 
an effective date for an increased rating involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating is received 
within a year of the date that the increase occurred.  See 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  

It has been held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The CAVC further stated that 
the phrase "otherwise date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

The initial inquiry involves ascertaining the date of claim.  
In this regard, a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

However, any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase will be 
accepted as a claim.  

In the instant appeal, the veteran filed his claim for an 
increased rating, in excess of a 10 percent evaluation, for 
PTSD on September 22, 1999.  The only record filed within one 
year prior to that time is a September 14, 1999 letter from 
the Vet Center.  However, this document merely summarizes the 
veteran's mental health treatment at that facility, and makes 
no reference to any benefit sought on appeal.  Accordingly, 
this document may not be accepted as a claim for increase for 
PTSD.  See 38 C.F.R. § 3.155.  There is no other record which 
may be accepted as a formal claim prior to September 22, 1999 
for an increase in disability evaluation for PTSD.  

The Board has also reviewed VA treatment and SSA records 
dated within one year prior to the September 22, 1999 receipt 
of the veteran's claim for increase, in an effort to 
determine whether an increase in PTSD symptomatology was 
factually ascertainable prior to September 22, 1999.  
However, VA treatment records of February and March 1998 do 
not demonstrate an ascertainable increase in PTSD 
symptomatology, warrant an earlier effective date for the 
grant of a 50 percent evaluation for PTSD.  The February 1998 
VA treatment records indicate that the veteran has become 
increasingly agitated at work since an injury to his left arm 
in June 1997.  However SSA records of February 2000 show that 
the veteran's psychiatric condition had stabilized by June 
1998 with the use of medications.  While the veteran reported 
becoming physically violent with his wife a few weeks earlier 
in February 1998, the records on file do not show that the 
veteran was abusive as a result of PTSD.  

It is also significant to note that February 1998 VA 
treatment records show the veteran-once again-reporting an 
inaccurate clinical history: the veteran reported a history 
of VA psychiatric hospitalization in 1982 and 1989.  The 
veteran has also made statement to the Board on appeal that 
he has been psychiatrically hospitalized in the 1970's, 
1980's and 1990's.  This is not accurate, as his documented 
clinical history shows he was hospitalized three times in the 
late 1960's.  The salient point is that demonstrated symptoms 
of service-connected PTSD are not clinically or reliably 
shown to have underdone a factually ascertainable increase.  
On examination in February 1998, the veteran was cooperative 
and well mannered, polite and in good attire.  There was no 
impairment of self care, thought or speech.  The veteran 
denied any psychotic symptoms or vegetative signs of 
depression and depressed mood or constricted affect.  In 
March 1998 the veteran indicated that he gets depressed and 
irritable when he does not take his medications.   

Similarly, the Vet Center treatment summary, received at the 
RO on September 13, 1999, shows the veteran presented with 
poor anger control, anxiety, anhedonia, isolation, 
depression, poor sleep patterns and intrusive thoughts.  The 
veteran is noted to have difficulty in mixing with mainstream 
society, since his "retirement" as a long-haul truck 
driver.  However, as before, these records do not show an 
ascertainable increase in PTSD symptomatology prior to 
September 22, 1999.  

While any of the February and March 1998 or September 1999 
treatment records may be accepted as informal claims for 
increased compensation for service-connected PTSD, under VA 
laws and regulations, the claim must be denied, since no 
ascertainable increase is shown prior to the May 2000 VA 
psychiatric examination report, if then.  The claim for an 
earlier effect date for a 50 percent evaluation for PTSD is 
denied.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  

An effective date prior to September 22, 1999 for the grant 
of a 50 percent disability evaluation for service-connected 
PTSD is denied.  


REMAND

The veteran asserts that he is unemployable as a result of 
his service-connected disabilities, which include both PTSD 
and dermatitis.  He has been afforded no VA skin examination 
during the appeal period.  The Court has held that in the 
case of a claim for total rating based on individual 
unemployability, the VCAA's duty to assist requires that VA 
obtain an examination which includes an opinion on what 
effect each of the veteran's service-connected disabilities, 
as a whole, has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

To be clear, the issue on appeal is not whether the veteran's 
service-connected PTSD disorder prevents him from working, 
but whether any of his service-connected disabilities, alone 
or together, in toto, do so.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:


1.  The VBA AMC should request and obtain 
all outstanding VA treatment reports, 
dated from August 2004 to the present.  




2.  The RO should arrange for the veteran 
to undergo all appropriate VA 
examinations-psychiatric and skin--to 
determine the current nature and extent 
of each of the veteran's service-
connected disabilities, as well as to 
determine the overall level of functional 
impairment and impact on employability 
generally resulting from a combination of 
all of the veteran's service-connected 
disabilities-separate and apart from the 
effects of the veteran's non-service-
connected disabilities, including his 
June 1997 work-related left arm injury 
and any other disorder(s) found on 
examination.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the examination report.  

In answering the above medical questions, 
the examiner should include reference to 
the VA psychiatric examinations of May 
2000 and August 2004, as well as VA 
treatment record of November 19, 2003, 
the SSA determination letter of February 
2000 and records from the Vets Center.  

The examiner should otherwise identify 
the nature and extent of functional 
limitations resulting from each of the 
veteran's service-connected disabilities, 
or a combination thereof, describe the 
affects of such, if any, on the veteran's 
ability to engage in substantial 
employment, and express an opinion as to 
whether the   veteran's service-connected 
disabilities, individually or as a whole, 
render him unemployable or only 
marginally employable-separate and apart 
from the veteran's non-service-connected 
disabilities.  The examiner should 
identify whether any additional 
examinations and/or testing is required 
to provide the requested opinions.  The 
rationale for all opinions expressed must 
be provided in the completed reports.  

3.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

4.  Thereafter, the RO should 
readjudicate the TDIU claim.  If any 
benefit for which a substantive appeal 
has been timely filed is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a SSOC 
that includes a recitation of applicable 
laws and regulations, the evidence 
considered, and the reasons and bases for 
the denial.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


